DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-21 and 23-29 are pending:
		Claims 1-10 and 29 are rejected. 
		Claims 11-21 and 23-28 are withdrawn.
		Claim 22 has been cancelled. 
Election/Restrictions
Claims 11-21 and 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/21/2022.
Applicant's election with traverse of Group I in the reply filed on 02/21/2022 is acknowledged.  The traversal is on the ground(s) that:
There would have been no rational basis to have combined the teachings of Agrawal and Kawan in such a manner so as to arrive at the claimed subject matter. Agrawal does not pertain to water purification using MBBR, and there would have been no reason to modify the type of reactor used by Agrawal as it is clear from Agrawal's teachings that the pellets for inoculation are to be used in the same type of sludge and in the same type of reactor as the original culture is taken from. 

But even if one skilled in the art would for some reason look to the teachings of Agrawal starting with Kawan, they would at best have simply been of the general understanding that live culture could be transferred even if gently dried (as compared to the transfer of wet bacterial granules). One skilled in the art would not understand from such teachings that the sludge disclosed by Agrawal could be used as a carrier in Kawan's MBBR reactor; and would at best end up with an MBBR reactor using traditional MBBR carriers. In fact, Agrawal teaches away from any general solutions (such as MBBR carriers), since it is clear that the pellets for inoculation of Agrawal .

	This is not found persuasive because the groups lack unity since the common technical features are known in the art and disclosed by Agrawal and Kawan. Additionally, the groups are not obvious variants. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE1850094-2, filed on 01/29/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “preferably 0.5 to 30 mg” in line 2. The term " preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 8 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Agrawal (see NPL attached 1449).
	Regarding claim 1, Agrawal teaches a bio-carrier (the carrier being a biological carrier or bio-carrier is an intended use) to carry a biofilm in a moving bed biofilm reactor (MBBR) (“to carry…reactor (MBBR)” is an intended use), the carrier being a particle (pellet) (see “Materials and Methods” Section) comprising dehydrated sludge (dried sludge) (see “Materials and Methods” Section).  
	Regarding claim 2, Agrawal teaches the bio-carrier according to claim 1, wherein the dehydrated sludge is comprised of sludge from a water purification process and/or an organic solids treatment process (the dried pelletized sludge is prepared from digested sewage sludge) (see “Materials and Methods” Section) (digested sludge is a by-product from a digester/digesting process, a digester/digesting is a known organic solids treatment process).  
	Regarding claim 3, Agrawal teaches the bio-carrier according to claim 2, wherein the sludge is primary, secondary or tertiary sludge from a municipal or industrial wastewater treatment process or any combination thereof and/or digested sludge from an organic solids treatment process (the dried pelletized sludge is prepared from digested sewage sludge) (see “Materials 
	Regarding claim 8, Agrawal teaches the bio-carrier according to claim 1, wherein the particle has a settling velocity in the range of 0.02 m/s to 0.4 m/s (the settling velocity is a property of the particle, since the bio-carrier particle (composition) is the same as the claimed invention, the particle will inherently have the same settling velocity) (additionally, it is understood in the art that settling velocity is a function of density, grain size and shape therefore if these characteristics are the same then the particle (composition) will have a settling velocity as claimed), in denatured ethanol (99.9 vol.-% ethanol) at 20 OC and 1 atm (settling in denatured ethanol is process/method limitation). 
	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding claim 10, Agrawal teaches the bio-carrier according to claim 1, wherein the particle has a water content between 0 and 50 weight-% (the moisture content is 12%) (see “Materials and Methods” Section) as measured as water content fraction of the particle on total mass basis.  

Claim 9 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Agrawal (see NPL attached 1449) by evidence of Stehouwer (see NPL attached). 
	Regarding claim 9, Agrawal teaches the bio-carrier according to claim 1, wherein the particle has an inorganic content between 0 and 90 weight-%, as measured as ash content fraction of the particle on dry mass basis (By definition sewage sludge is composed of both inorganic and organic materials by evidence of Stehouwer therefore the sludge Agrawal will have inherently have an inorganic content greater than 0% and less than 100%) (Stehouwer, see pg. 7) . 

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ono (JPH 9-85271).
	Regarding claim 1, Ono teaches a bio-carrier (the substrate is being a biological carrier or bio-carrier is intended use) to carry a biofilm in a moving bed biofilm reactor (MBBR) (“to carry…reactor (MBBR)” is an intended use), the carrier being a particle (pellet) (see Abstract, lines 3-5) comprising dehydrated sludge (dehydrated sludge) (see Abstract, lines 3-5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (see NPL attached 1449) in view of Josse (USPN 9,845,260).
	Regarding claim 4, Agrawal teaches the bio-carrier according to claim 3, wherein the sludge have been digested (the dried pelletized sludge is prepared from digested sewage sludge) (see “Materials and Methods” Section). 
	Agrawal does not teach that said sludge derived from in an anaerobic digester.  
	In a related field of endeavor, Josse teaches a treatment of municipal wastewater with anaerobic digestion (see Entire Abstract) comprising an anaerobic digester (see C5/L10-31) for producing digested sludge (sludge cake) (see C5/L23-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sludge of Agrawal with the sludge digested (sludge cake) in an aerobic digester as disclosed by Josse because said digested sludge (sludge cake) can be further dried to produce pellets (Josse, see C10/L55-60); additionally, Agrawal does not limit the type of digested sludge for producing pelletized sludge (see “Materials and Methods” Section).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (see NPL attached 1449) in view of Xin (CN 105036316).
	Regarding claim 5, Agrawal teaches the bio-carrier according to claim 1.
	Agrawal does not teach wherein the particle has a volumetric mass density of 1.01 to 2.5 g/cm3, as determined by weighing the particle in air and then in ethanol (99.9 vol-%) at 20 OC and 1.
	In a related field of endeavor, Xin teaches a dentification method of carbon nitrogen waste water (see Entire Abstract) comprising granular sludge (see pg. 2), wherein the particle (granular) (see pg. 2) has a volumetric mass density of 1.01 to 2.5 g/cm3 (0.8-1.2g/cm3) (see pg. 2), as determined by weighing the particle in air and then in ethanol (99.9 vol-%) at 20 OC and 1 atm (“as determined by weighing…” is directed to a method of determining the weight, the method of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the particle (pellet) of Agrawal by selecting a density of 0.8-1.2g/cm3 as disclosed by Xin because said density achieves a desired performance of the granular sludge (Xin, see pg. 6). 
	The examiner takes note of the fact that the prior art range of 0.8-1.2g/cm3 mm partially overlaps the claimed range of 1.01-2.5 g/cm3. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (see NPL attached 1449) in view of Lv (see NPL attached).
	Regarding claim 6, Agrawal teaches the bio-carrier according to claim 1.
	Agrawal does not teach wherein the particle has a weight of 0.1 to 100 mg, preferably 0.5 to 30 mg.   
	In a related field of endeavor, Lv teaches drying and re-cultivation of aerobic granules (see Entire Abstract) comprising an aerobic granule having a weight of 32.5 +/- 8 mg/granule (see §3.1. Characteristics of dried and re-cultivated granules). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the particle of Agrawal by selecting a weight of 32.5 +/- 8 mg/granule as disclosed by Lv because said weight provides the benefit of a smaller and lighter weight granule (particle) which is desirable for storing and transporting at a low cost (Lv, see §3.3 Drying granules for storage). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (see NPL attached 1449). 
	Regarding claim 7, Agrawal teaches the bio-carrier according to claim 1, wherein the particle has a nominal diameter of 0.5 to 10 mm (0.25-0.60 mm) (see “Materials and Methods” Section).
	The examiner takes note of the fact that the prior art range of 0.25-0.60 mm partially overlaps the claimed range of 0.5-10 mm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (see NPL attached 1449) in view of Berg (USPN 3,025,151).

	Agrawal does not teach that said sludge derived from an aerobic digester. 
	In a related field of endeavor, Berg teaches a process of treating organic sludges (see Entire Abstract) comprising an aerobic digestor (see C6/L31-38) for treating solids matter of sewage to produce digested sludge (see C6/L31-38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sludge of Agrawal with the sludge digested in an aerobic digester as disclosed by Berg because said digested sludge is more readily formed into pellets (Berg, see C6/L31-38); additionally, Agrawal does not limit the type of digested sludge for producing pelletized sludge (see “Materials and Methods” Section).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778